57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William BRYANT, Plaintiff-Appellant,v.William SMITH, Warden;  James Murphy, Chief of Security,Defendants-Appellees.
No. 95-6105.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  June 9, 1995.

William Bryant, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before HAMILTON and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint as to Appellee Smith, and granting only nominal damages as to Appellee Murphy.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bryant v. Smith, No. CA-92-2159 (D. Md. Dec. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED